DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 5/14/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,5765,410 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The accepted terminal disclaimer filed on 5/14/21 overcomes the previous double patenting rejection. The amendments are sufficient to overcome the previous 112 2nd paragraph rejection. The reasons for allowance are the same as in the previous office action dated 2/18/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHARON PREGLER/           Primary Examiner, Art Unit 1772